Citation Nr: 1746147	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a mood disorder since May 24, 2013.  

2.  Entitlement to a rating in excess of 10 percent for right knee strain since March 3, 2012.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a left meniscal tear, status post meniscectomy since March 3, 2012.  

4.  Entitlement to an extraschedular rating for a mood disorder.

5.  Entitlement to an extraschedular rating for a right knee strain.

6.  Entitlement to an extraschedular rating for a left meniscal tear, status post meniscectomy.

7.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981.

This case comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
 
In August 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
The issues of entitlement to a higher scheduler rating for a mood disorder since May 24, 2013; entitlement to higher scheduler ratings for a right knee strain and residuals of a left knee meniscus tear since March 3, 2012; entitlement to extraschedular ratings for these disorders; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders were remanded in a July 2015 Board decision.

FINDINGS OF FACT

1.  Since May 24, 2013, the Veteran's mood disorder has not been productive of more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The manifestations of the Veteran's mood disorder are contemplated by the rating schedule.  

3.  Since March 3, 2012, the Veteran's right knee strain has been manifested primarily by complaints of pain and limitation of flexion to 120 degrees.  

4.  The manifestations of the Veteran's right knee strain are contemplated by the rating schedule.  

5.  Since March 3, 2012, the Veteran's left meniscal tear, status post meniscectomy has been manifested primarily by complaints of pain and limitation of flexion to 100 degrees.  

6.  The manifestations of the Veteran's left meniscal tear, status post meniscectomy are contemplated by the rating schedule.  

7.  The Veteran's service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Since May 24, 2013, the schedular criteria for a rating in excess of 30 percent for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2016).  

2.  Since May 24, 2013, the criteria have not been met for referral of the issue of entitlement to a rating in excess of 30 percent for a mood disorder to the Director of the VA Compensation and Pension Service for extraschedular consideration.  
38 C.F.R. § 3.321 (2016).  

3.  Since March 3, 2012, the criteria for a rating in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).  

4.  Since March 3, 2012, the criteria have not been met for referral of the issue of entitlement to a rating in excess of 10 percent for a right knee strain to the Director of the VA Compensation and Pension Service for extraschedular consideration.  
38 C.F.R. § 3.321.  

5.  Since March 3, 2012, the criteria for a rating in excess of 10 percent for residuals of a left meniscal tear, status post meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).  

6.  Since March 3, 2012, the criteria have not been met for referral of the issue of entitlement to a rating in excess of 10 percent for residuals of a left meniscal tear, status post meniscectomy to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321.  

7.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In August 2012, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for increased ratings for his mood disorder and bilateral knee disorders.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. Fenderson v. West, 12 Vet. App. 119 (1999) (when service connection is granted and an initial rating award is at separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


Mood Disorder -  

During his August 2014 video conference, the Veteran testified that the rating for his mood disorder did not adequately reflect the severity of that disability.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering his claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran's mood disorder is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9435.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, Diagnostic Code 9435.  

In October 2015, the Veteran was examined by VA to determine the severity of his service-connected mood disorder.  In reviewing the record, the examiner noted that the Veteran was being followed psychiatrically by VA.  The VA examiner stated that records, dated in August 2014 from a J. D., M.D.  Dr. D. described only mild symptoms for the Veteran and prescribed medication for sleep.  It was noted that the Veteran's chronic pain played a role in the worsening of his depressive aspects.  Records indicated that the Veteran had overdosed in 1982.

The examiner found that the Veteran met the diagnostic criteria for major depression.  The Veteran attributed his depression to problems coping with medical problems including knee and back problems.  However, the examiner stated that the Veteran's depression did not appear to be severe, as his mental status was essentially within normal limits.  He had good social skills and was able to interact well with others when it met his needs.  While his history of four marriages suggested problems with intimate relations, the VA examiner found the Veteran capable of maintaining the brief and superficial contacts needed for many types of work.  The Veteran denied problems interacting with others in work settings in the past.  Although his work history appeared somewhat "spotty," he reported that he had been able to sustain employment for up to three years.  He attributed his limitations in sustained employment primarily to physical rather than mental problems.  He denied ever being fired from a job.  

Following the examination, the examiner opined that the Veteran's major depressive disorder was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Treatment records show that the Veteran was followed by a VA psychiatric service from January 2015 through March 2016.  In March 2016, he reported that he occasionally has some bouts of being upset but that overall, he was satisfied.  He stated that he was comfortable with psychotropic medication combination.  On examination, the Veteran casually dressed.  He was alert and oriented, and his eye contact was good.  His affect was euthymic, and he was in better spirits than some prior contacts.  He had some insight and judgment, and his thoughts were goal directed.  He had no suicidal ideation, and no involuntary movements were noted.  The examiner stated that the Veteran was no longer is in need of this level of care and that a relationship with a behavioral health psychiatric provider was not essential to the Veteran's stability.  The examiner noted that the Veteran could be managed by primary care, with standard screening tools.  

In light of the foregoing, the Board finds that the Veteran's mood disorder is manifested primarily by a depressed mood and impaired sleep.  Because aspects of depression are contemplated by the 30 percent and 50 percent schedular ratings, the Board looks at all of the criteria in determining the appropriate rating and the frequency, severity, and duration of those symptoms .  

Since May 24, 2013, the Veteran has not demonstrated such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment or abstract thinking; and/or difficulty in establishing and maintaining effective work and social relationships.  Indeed, the evidence shows that the Veteran has good social skills and no history of problems interacting with others in a work-like setting.  He is generally functioning satisfactorily and no longer requires treatment by the VA psychiatric service.  Therefore, the evidence demonstrates that the frequency, severity, and duration, of the manifestations of the Veteran's mood disorder does not meet or more nearly approximate the schedular criteria for a rating in excess of 30 percent.  Accordingly, that rating is confirmed and continued.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected mood disorder.  38 C.F.R. § 3.321.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In exceptional situations, however, where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (2016). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's service-connected mood disorder is manifested, primarily, by signs and symptoms of a depressed mood and impaired sleep.  There is nothing exceptional or unusual about the Veteran's mood disorder, because the rating criteria reasonably describe his disability level and symptomatology.  Thun.  Therefore, as the Veteran does not meet the first Thun criteria for referral to the Director of the VA Compensation and Pension Service, no further action is appropriate.  

The Knees

In correspondence, such as that dated in April and June 2012; during interviews associated with his VA examinations; and during his August 2014 video conference, the Veteran reported that his service-connected knee disabilities were manifested primarily by pain, swelling, stiffness, warmth, weakness, instability, popping/crunching noises, locking, and limitation of motion.  He noted that his symptoms precluded sitting for more than 15 or 20 minutes with his knees bent or prolonged weight-bearing.  The appellant also noted that the pain became worse with activity.  He stated that he used a walker because he was afraid that his knees would give way and that he would fall.  Therefore, he maintained that ratings in excess of 10 percent were warranted for each knee.  However, after carefully considering his claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran's left knee meniscal tear, status post medial meniscectomy is rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5259.  The current 10 percent rating is the highest rating available under that Diagnostic Code.  Accordingly, his left knee disability will be rated by analogy to Diagnostic Codes applicable to limitation of motion of the knee.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5260 and 5261 (2016).  The Veteran's right knee disability is rated based on limitation of motion.  

A 10 percent rating is warranted when knee flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  

Also potentially applicable in rating the Veteran's knee disabilities is 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating is warranted under that Diagnostic Code for slight impairment, manifested by recurrent subluxation or lateral instability, while a 20 percent rating is warranted for moderate impairment.  

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on a veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Painful motion is an important factor of disability.  Objective manifestations such as tenderness to palpation, muscle spasm, or crepitus greatly assist the identification.  It is VA's intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

A review of the evidence including VA treatment records dated from June 2012 through March 2016 and the reports of VA examination in March 2012 and September 2015, show that the Veteran's right knee disability is manifested primarily by complaints of pain, weakness, and limitation of motion.  Although he had a left meniscectomy in September 2012, the VA examinations show that he is able to flex the left knee to 100 degrees and to extend it fully to 0 degrees.  He is able to flex the right knee to 120 degrees and to also extend it to 0 degrees.  Repetitive motion does not result in additional functional loss in either knee.  Further, pain, weakness, fatigability or incoordination does not significantly limit his functional ability with repeated use over a period of time or during flare-ups.  Moreover, there is no evidence of deformity, ankylosis, increased temperature, swelling, or redness in either knee.

During a VA orthopedic consultation on October 20, 2015, it was noted that the Veteran had very weak quadriceps muscles and poor muscle tone.  However, the preponderance of the evidence, including the report of his VA examination one week later shows that his lower extremity strength is full at 5/5, bilaterally, without atrophy.  In addition, there is no tenderness to palpation or objective evidence of crepitus in either knee.  While the Veteran uses a walker due to his fear of falling, there is no medical evidence of any instability in either knee, laterally or anteriorly or posteriorly, nor is there any competent history of recurrent subluxation or dislocation of the patella.  

The evidence suggests that the Veteran's knee disabilities impair the performance of his daily activities.  In April 2012, the Veteran's friend, A. A., stated that she had seen the appellant every day for three years and that he had difficulty performing his daily activities, such as meal preparation, shopping, and laundry, in part, due to mobility problems.  She also reported that his grooming had deteriorated.  In June 2012, a VA physician certified that the Veteran's limited personal mobility met the medical criteria established for the issuance of a handicapped parking permit in the state of Nebraska.  In November 2014, a VA health care provider completed forms which would enable the Veteran to hunt from a vehicle due to his knee impairment.  

Despite the foregoing limitations, the evidence shows that the Veteran is able to live independently.  For example, during an October 2015 VA psychiatric examination, it was noted that while he was not in a relationship his grooming and hygiene were satisfactory.  Moreover, the handicapped parking permit was temporary in nature, and there is no evidence that it was renewed.  Indeed, since March 2012, the manifestations of the Veteran's knee disabilities have primarily been subjective complaints of pain and limitation of motion.  Finally, the Board finds hunting, even from a vehicle, to be incongruous with an individual who suffering such severe knee disability which reportedly becomes worse with activity.  He would have to traverse rugged hunting terrain despite an inability to sit with his knees bent for more than 15 or 20 minutes or to bear weight for prolonged periods of time.  

In sum, neither of the Veteran's knee disabilities meets or more nearly approximates the schedular criteria for a rating in excess of 10 percent for either knee.  The preponderance of the evidence is against the Veteran's claims; and, therefore the current ratings are confirmed and continued.  

In arriving at these decisions, the Board has, again, considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected knee disabilities.  

As above, the first Thun element has not been satisfied during the appeal period.  Each of the Veteran's service-connected knee disabilities has been manifested primarily by complaints of pain and limitation of motion, manifestations contemplated by the rating schedule.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261.  For all musculoskeletal disabilities, the rating schedule also contemplates functional loss, which may be manifested by decreased or abnormal excursion, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell.  In short, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about either of the Veteran's knee disabilities; and, therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

The Board has also considered the Veteran's assertions that the October 2015 VA examination of his knees was inadequate for rating purposes.  He suggests that the examiner had a poor attitude and surly demeanor and that he felt rushed.  He claimed that the manner in which the examiner performed the range of motion studies was so painful, it left him in tears.  Therefore, he requests that another examination be performed.  While an inadequate examination requires correction, the record does not support the Veteran's contentions.  Not only are the findings on the VA examination consistent with the other medical records on file, there is no evidence of any complaint made to the VA medical center, the VA Inspector General, or to the Veteran's congressional representatives.  Moreover, there no information or evidence in any subsequent records that the examination was inadequate.  Lastly, no competent evidence has been presented challenging the conduct of the examination.  Therefore, the Board finds the October 2015 VA examination adequate for rating purposes.  Accordingly, a new examination will not be scheduled.

Individual unemployability

Finally, the Veteran contends that his service-connected disabilities are so severe, that they preclude him from securing or following a substantially gainful occupation.  Again, however, the Board is of the opinion that the preponderance of the evidence is against that claim.  

To establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  Where, as here, there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran has a combined 50 percent rating for the following service-connected disorders:  Mood disorder with depressed mood, evaluated as 30 percent disabling; chronic right knee strain, evaluated as 10 percent disabling; postoperative residuals of a left knee meniscal tear, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and left knee arthroscopic surgery scars, evaluated as non-compensable.  While these ratings do not meet the percentage requirements for a total disability evaluation based on individual unemployability due to service connected disorders, that does not end the inquiry.  If the Veteran is unemployable by reason of service-connected disabilities, but does not meet the percentage standards of 38 C.F.R. §  4.16(a), his case may be submitted to the Director of the VA Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).

In August 2012, the Veteran's father reported that the appellant had work experience as a ranch manager, police officer, and hospital orderly.  Later, the Veteran informed the Social Security Administration that he had work experience as a grocery clerk, security officer, and driver's license examiner.  The Veteran also reported some college education.  

On May 7, 2013, J. D., M.D. opined that the Veteran was severely limited in almost all aspects as chronic pain, depression, and reliving/re-experiencing knee injury related trauma severely impacted his ability to work and adapt to work-related stressors.  Dr. D. opined that the Veteran would be unable to perform work-related duties more than 30 percent of the time and would likely be absent five or more days per month.  She assigned a then current global assessment of functioning score of 50 which was indicative of serious symptoms under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).   Richard v. Brown, 9 Vet. App. 266 (1996).  

In May 2013, an Administrative Law Judge with the Social Security Administration granted the Veteran Social Security disability benefits due primarily to back disorders and secondarily to an affective/mood disorder.  The disability reportedly began August 13, 2011.  The Social Security Administration also noted that the Veteran had severe impairments from degenerative joint disease of the knees, status post left knee arthroscopy; chronic obstructive pulmonary disease; and obesity.  

While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Indeed, the Social Security Administration and VA each have their own law and regulations to consider in making such a determination.  As such, a finding of unemployability by the Social Security Administration is not binding on VA.  Faust v. West, 13 Vet. App. 342 (2000).

The preponderance of the evidence is against a finding that individually or in combination, the Veteran's service-connected disabilities alone preclude him from securing or following a substantially occupation, and no VA examiners has so found.  Although Dr. D. found evidence of serious psychiatric symptomatology in May 2013, none of the examiners or health care providers have found the Veteran unable to work due solely to his service-connected disabilities.  In fact, more recent evidence, such as the October 2015 VA psychiatric examination, shows that the Veteran possesses good social skills and no problems interacting with others in a work-like setting.  

Following the October 2015 VA examination of the Veteran's knees, the examiner opined that based on her review of the claims file, the interview, and the results of the clinical examination, the Veteran was able to perform sedentary and non-sedentary tasks associated with employment if he wished to do so.  Such tasks included but were not limited to his ability to sit, stand, walk, hold, bend, drive or operate office machinery.  In addition, while the September 2012 VA examination showed that the Veteran's hearing loss would cause difficulty understanding conversations, it would not keep him from gainful employment.  Similarly, it was noted that the service-connected tinnitus would have no impact on the Veteran's employment.  

In sum, the preponderance of the evidence shows that the Veteran is not unemployable due solely to his service-connected disabilities.  Therefore, he does not meet the criteria for submission of his case to the Director of the VA Compensation Service for extraschedular consideration.  

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Since May 24, 2013, entitlement to a rating in excess of 30 percent for a mood disorder is denied 

Entitlement to a referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating for a mood disorder is denied.  

Since March 3, 2012, entitlement to a rating in excess of 10 percent for a right knee strain is denied.  

Entitlement to a referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating for a right knee strain is denied.  

Since March 3, 2012, entitlement to a rating in excess of 10 percent for a left meniscal tear, status post meniscectomy is denied.  

Entitlement to a referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating for a left meniscal tear, status post meniscectomy is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


